Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Double Patenting

3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10,890,561 B2 in view of Jiao et al. (Pub NO. US 2017/0082572 A1; hereinafter Jiao) because:

Claim 1 of instant application
Claim 1 of Patent No. US 10,890,561 B2
An insulated pipe comprising:
An insulated pipe comprising:
a hollow, elongated member comprising an open first end, an open second end, and a sidewall extending therebetween, the sidewall comprising an inner surface and an outer surface;
an elongated tube comprising a first end, a second end, and a sidewall extending therebetween, the sidewall comprising an inner surface and an outer surface; an insulating member at least partially covering a portion of the outer surface of the sidewall of the elongated tube; 


at least one coaxial moisture sensor on the outer surface of the elongated member; and
wherein the planar moisture sensor is positioned in the insulating member or between the insulating member and the outer surface of the sidewall of the elongated tube,
insulation at least partially covering a portion of the outer surface of the sidewall of the elongated member and the at least one coaxial moisture sensor,
an insulating member at least partially covering a portion of the outer surface of the sidewall of the elongated tube; and a planar moisture sensor configured to sense moisture in the insulating member,
wherein the at least one coaxial moisture sensor comprises:
the planar moisture sensor comprising:
a dielectric sleeve formed from an absorbent dielectric material,
a dielectric layer comprising an absorbent dielectric polymer material positioned between and in electrical contact with the inner surfaces of the first electrode and the second electrode.
an outer electrode electrically connected with an outer surface of the dielectric sleeve, and
a first electrode comprising a flat conductive member having an inner surface and an outer surface;
a dielectric layer comprising an absorbent dielectric polymer material positioned between and in electrical contact with the inner surfaces of the first electrode and the second electrode
an inner electrode comprising a wire and electrically connected with an inner surface of the dielectric member.
a second electrode spaced apart from the first electrode, the second electrode comprising a flat conductive member having an inner surface and an outer surface,
a dielectric layer comprising an absorbent dielectric polymer material positioned between and in electrical contact with the inner surfaces of the first electrode and the second electrode


Patent No. US 10,890,561 B2 is silent about a dielectric sleeve defining a center hole; an inner electrode comprising a wire extending through the center hole of.
Jiao teaches regarding moisture sensor (85 in Fig. 3 and Fig. below; See [0037]) a dielectric sleeve defining a center hole (dielectric sleeve with hole in Fig. 3 and Fig. below; See [0032]); an inner electrode (89 in Fig. 3 and Fig. below; See [0032]) comprising a wire extending through the center hole of (See wire 111 extending from hole in Fig. 3 and Fig. below; See [0050]).

    PNG
    media_image1.png
    366
    872
    media_image1.png
    Greyscale



Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Patent No. US 10,890,561 B2 by using a dielectric sleeve defining a center hole; an inner electrode comprising a wire extending through the center hole of, as taught by Jiao in order to monitor real time performance of moisture seals of the windshield (Jiao; [0003]).

5.	Similarly claims 2, 3, 5, 15, 16 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 3, 1, 12, 13 and 19 of U.S. Patent No. US 10,890,561 B2 in view of Jiao respectively.


Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claim(s) 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Willis et al. (Patent NO. US 4,910,998; hereinafter Willis) in view of Jiao et al. (Pub NO. US 2017/0082572 A1; hereinafter Jiao).

Regarding Claim 1, Willis teaches an insulated pipe (insulated pipe in Fig. 2 and Fig. below) comprising:
a hollow, elongated member (See Z in Fig. 2 and Fig. below) comprising an open first end (See Fig. 2 and Fig. below), an open second end (See Fig. 2 and Fig. below), and a sidewall extending therebetween (See Fig. 2 and Fig. below), the sidewall comprising an inner surface and an outer surface (See Fig. 2 and Fig. below);
at least one coaxial moisture sensor (1, 4 and 3 in Fig. 2 and Fig. below) on the outer surface of the elongated member (1, 4 and 3 are in outer surface of Z in Fig. 2 and Fig. below)); and
insulation at least partially covering a portion of the outer surface of the sidewall of the elongated member and the at least one coaxial moisture sensor (outer wall of cable 3 is insulated, therefore outer surface of cable covers portion of tube Z and sensor 4 in Fig. 2 and Fig. below),
wherein the at least one coaxial moisture sensor (1, 4 and 3 in Fig. 2 and Fig. below) comprises:
a dielectric sleeve (4 in Fig. 2 and Fig. below) defining a center hole formed from an absorbent dielectric material (See the hole of 4 in Fig. 2 and Fig. below),
an outer electrode (3b in Fig. 2 and Fig. below) electrically connected with an outer surface of the dielectric sleeve (3b is connected to outer surface of 4 in Fig. 2 and Fig. below), and
an inner electrode (1 in Fig. 2 and Fig. below) electrically connected with an inner surface of the dielectric member (1 is electrically connected to the surface of 4 in Fig. 2 and Fig. below).

    PNG
    media_image2.png
    625
    897
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    543
    892
    media_image3.png
    Greyscale

Willis is silent about an inner electrode comprising a wire extending through the center hole of.
Jiao teaches regarding moisture sensor (85 in Fig. 3 and Fig. below; See [0037]) an inner electrode (89 in Fig. 3 and Fig. below; See [0032]) comprising a wire extending through the center hole of (See wire 111 extending from hole in Fig. 3 and Fig. below; See [0050]).

    PNG
    media_image1.png
    366
    872
    media_image1.png
    Greyscale



Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Willis by using an inner electrode comprising a wire extending through the center hole of, as taught by Jiao in order to monitor real time performance of moisture seals of the windshield (Jiao; [0003]).

Regarding Claim 2, Willis in view of Jiao teaches the insulated pipe of claim 1. Jiao further teaches further comprising sensor electronics (106 in Fig. 3; See [0050]) operatively connected to the first electrode and/or the second electrode of the at least one coaxial moisture sensor (106 is connected to inner electrode 89 of moisture sensor 85 in Fig. 3; See [0050]) to measure an electrical property of the at least one coaxial moisture sensor to determine an amount of moisture absorbed by the dielectric sleeve (See [0008], [0060]), wherein the sensor electronics comprise:
a power source for applying alternating electrical current to at least one of the inner electrode and the outer electrode (See [0059]); and
an electrical measurement device configured to measure a complex impedance (ohms) of the dielectric member (See [0052], [0059]).
Regarding Claim 3, Willis in view of Jiao teaches the insulated pipe of claim 2. Jiao further teaches wherein the sensor electronics further comprise a controller operatively connected to the power source and to the electrical measurement device (See [0031]), and wherein the controller is configured to cause the power source to periodically apply the alternating electrical current to at least one of the inner electrode or the outer electrode (See [0037], [0043]).
Regarding Claim 4, Willis in view of Jiao teaches the insulated pipe of claim 3. Jiao further teaches wherein the controller is further configured to determine an amount of moisture absorbed by the dielectric sleeve based on the measured complex impedance (See [0052], [0059]).
Regarding Claim 5, Willis in view of Jiao teaches the insulated pipe of claim 1. Jiao further teaches wherein the dielectric sleeve is in electrical contact with the inner electrode and the outer electrode, and maintains the inner electrode and the outer electrode spaced from one another (sleeve 91 makes space between inner electrode 89 and outer electrode 93 in Fig. 3).
Regarding Claim 6, Willis in view of Jiao teaches the insulated pipe of claim 1. Willis further teaches wherein the at least one coaxial moisture sensor is wrapped around at least a portion of the outer surface of the elongated member forming a coil (3b is forming coil and is wrapped outer surface of elongated member Z in Fig. 2).

    PNG
    media_image3.png
    543
    892
    media_image3.png
    Greyscale

Regarding Claim 7, Willis in view of Jiao teaches the insulated pipe of claim 1. Willis further teaches wherein the at least one coaxial moisture sensor extends axially along at least a portion of the outer surface of the elongated member along a line parallel to a curvilinear central longitudinal axis of the elongated member (See sensor 4 is along longitudinal axis in Fig. 2 and Fig. below).

    PNG
    media_image3.png
    543
    892
    media_image3.png
    Greyscale

Regarding Claim 8, Willis in view of Jiao teaches the insulated pipe of claim 1. Wills further teaches comprising multiple coaxial moisture sensors spaced about a circumference of the sidewall of the elongated member (4 is in circumferential sidewall of Z in Fig. 2 and Fig. below) and extending axially along at least a portion of the outer surface of the elongated member along lines parallel to a curvilinear central longitudinal axis of the elongated member (4 is extending parallel to central in fig. 2 and Fig. below).

    PNG
    media_image3.png
    543
    892
    media_image3.png
    Greyscale

Regarding Claim 9, Willis in view of Jiao teaches the insulated pipe of claim 1. Jiao further teaches wherein the insulation comprises at least one of open cell foam insulation, closed cell foam insulation, fiber glass insulation, cellulose insulation, cotton batts, mineral wool, or wool batts (See [0048]).
Regarding Claim 10, Willis in view of Jiao teaches the insulated pipe of claim 1. Jiao further teaches wherein the dielectric material comprises a dielectric polymer (See [0035]).
Regarding Claim 11, Willis in view of Jiao teaches the insulated pipe of claim 1. Jiao further teaches wherein the dielectric material comprises at least one of nylon 4-6, nylon 6, nylon 6-6, nylon 6-12, nylon 11, polyamide-imide, polybenzimidazole, polyethersulfone, or polysulfone (See [0042], [0045]).
Regarding Claim 12, Willis in view of Jiao teaches the insulated pipe of claim 1. Jiao further teaches wherein the outer electrode comprises a moisture permeable sleeve, which permits moisture to pass to the dielectric sleeve (See [0045], [0048], [0063]]).
Regarding Claim 13, Willis in view of Jiao teaches the insulated pipe of claim 1. Jiao further teaches wherein the first electrode or the second electrode comprise at least one of ruthenium, rhodium, palladium, silver, osmium, iridium, platinum, gold, copper, tin, nickel, chromium, aluminum, or mixtures, alloys, or combinations thereof (See [0040]).
Regarding Claim 14, Willis in view of Jiao teaches the insulated pipe of claim 1. Jiao further teaches wherein a maximum outer diameter of the at least one coaxial sensor is less than 0.060 inch (See [00444]-[0045]).
Regarding Claim 15, Willis teaches a method of assembling an insulated pipe (insulated pipe in Fig. 2 and Fig. below) comprising:
providing a hollow (See hollow Z in Fig. 2 and Fig. below), elongated member comprising an open first end (See Fig. 2 and Fig. below), an open second end (See Fig. 2 and Fig. below), and a sidewall extending therebetween (See Fig. 2 and Fig. below), the sidewall comprising an inner surface and an outer surface (See Fig. 2 and Fig. below);
attaching at least one coaxial moisture sensor (1, 4 and 3 in Fig. 2 and Fig. below) on an outer surface of the elongated member (1, 4 and 3 are in outer surface of Z in Fig. 2 and Fig. below); and
attaching insulation to the outer surface of the elongated member, such that the insulation at least partially covers a portion of the outer surface of the sidewall of the elongated member and the at least one coaxial moisture sensor (outer wall of cable 3 is insulated, therefore outer surface of cable covers portion of tube Z and sensor 4 in Fig. 2 and Fig. below),
wherein the at least one coaxial moisture sensor (1, 4 and 3 in Fig. 2 and Fig. below) comprises:
a dielectric sleeve (4 in Fig. 2 and Fig. below) defining a center hole formed from an absorbent dielectric material (See the hole of 4 in Fig. 2 and Fig. below),
an outer electrode (3b in Fig. 2 and Fig. below) electrically connected with an outer surface of the dielectric sleeve (3b is connected to outer surface of 4 in Fig. 2 and Fig. below), and
an inner electrode (1 in Fig. 2 and Fig. below) electrically connected with an inner surface of the dielectric member (1 is electrically connected to the surface of 4 in Fig. 2 and Fig. below).

    PNG
    media_image3.png
    543
    892
    media_image3.png
    Greyscale

    PNG
    media_image2.png
    625
    897
    media_image2.png
    Greyscale

Willis is silent about an inner electrode comprising a wire extending through the center hole of.
Jiao teaches regarding moisture sensor (85 in Fig. 3 and Fig. below; See [0037]) an inner electrode (89 in Fig. 3 and Fig. below; See [0032]) comprising a wire extending through the center hole of (See wire 111 extending from hole in Fig. 3 and Fig. below; See [0050]).

    PNG
    media_image1.png
    366
    872
    media_image1.png
    Greyscale



Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Willis by using an inner electrode comprising a wire extending through the center hole of, as taught by Jiao in order to monitor real time performance of moisture seals of the windshield (Jiao; [0003]).

Regarding Claim 16, Willis in view of Jiao teaches the method of claim 15. Jiao further teaches further comprising operatively connecting the inner electrode and the outer electrode to sensor electronics (106 is connected to inner electrode 89 of moisture sensor 85 in Fig. 3; See [0050]) to measure an electrical property of the at least one coaxial moisture sensor to determine an amount of moisture absorbed by the dielectric sleeve (See [0008], [0060]), wherein the sensor electronics comprise:
a power source for applying alternating electrical current to at least one of the inner electrode and the outer electrode (See [0059]); and
an electrical measurement device configured to measure a complex impedance (ohms) of the dielectric member (See [0052], [0059]).
Regarding Claim 17, Willis in view of Jiao teaches the method of claim 15. Willis further teaches wherein attaching the at least one coaxial moisture sensor on the outer surface of the elongated member comprises wrapping the at least one coaxial moisture sensor around at least a portion of the outer surface of the elongated member forming a coil (3b is forming coil and is wrapped outer surface of elongated member Z in Fig. 2).

    PNG
    media_image3.png
    543
    892
    media_image3.png
    Greyscale

Regarding Claim 18, Willis in view of Jiao teaches the method of claim 15. Willis further teaches wherein attaching the at least one coaxial moisture sensor on the outer surface of the elongated member comprises attaching the at least one coaxial moisture sensor to the outer surface of the elongated member along a line parallel to a curvilinear central longitudinal axis of the elongated member (See sensor 4 is along longitudinal axis in Fig. 2 and Fig. below).

    PNG
    media_image3.png
    543
    892
    media_image3.png
    Greyscale

Regarding Claim 19, Willis in view of Jiao teaches the method of claim 15. Wills further teaches wherein attaching the at least one coaxial moisture sensor on the outer surface of the elongated member comprises attaching multiple coaxial moisture sensors to the elongated member (4 is in circumferential sidewall of Z in Fig. 2 and Fig. below), such that the multiple coaxial moisture sensors are spaced about a circumference of the sidewall of the elongated member and extend axially along at least a portion of the outer surface of the elongated member along lines parallel to a curvilinear central longitudinal axis of the elongated member (4 is extending parallel to central in fig. 2 and Fig. below).

    PNG
    media_image3.png
    543
    892
    media_image3.png
    Greyscale


8.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jiao in view of Willis.
Regarding Claim 20, Jiao teaches a method for detecting moisture in insulation surrounding a pipe (85 in Fig. 3 and Fig. below; See [0037]), the method comprising:
applying an alternating electrical current to at least one coaxial moisture sensor, the at least one coaxial moisture sensor (See [0037], [0043]) comprising: 
a dielectric sleeve (91 in Fig. 3 and Fig. below; See [0032]) defining a center hole formed from an absorbent dielectric material (See the hole inside 91 in Fig. 3 and Fig. below; See [0032]), an outer electrode (93 in Fig. 3 and Fig. below; See [0032) electrically connected with an outer surface of the dielectric sleeve (93 is connected to 91 in Fig. 3 and Fig. below; See [0032]), and an inner electrode (89 in fig. 3 and Fig. below; See [0032]) comprising a wire (111 in Fig. 3 and Fig. below) extending through the center hole of and electrically connected with an inner surface of the dielectric member (111 is extending from hole of inner surface of 91 in Fig. 3 and Fig. below; See [0032], [0050]);
continually or periodically measuring a complex impedance of the absorbent dielectric material with sensor electronics connected to the inner and/or the outer electrode (See [0052], [0059]); and determining an amount of moisture within the insulation based on the measured complex impedance (See [0052], [0059]). 

    PNG
    media_image1.png
    366
    872
    media_image1.png
    Greyscale


Jiao is silent about moisture sensor positioned between an outer surface of a hollow, elongated member and insulation covering at least a portion of the outer surface of the elongated member.
Willis teaches moisture sensor (moisture sensor in Fig. 2 and Fig. below) positioned between an outer surface of a hollow (See Z in Fig. 2 and Fig. below), elongated member and insulation covering at least a portion of the outer surface of the elongated member (outer wall of cable 3 is insulated, therefore outer surface of cable covers portion of tube Z and sensor 4 in Fig. 2 and Fig. below).

    PNG
    media_image2.png
    625
    897
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Jiao by using moisture sensor positioned between an outer surface of a hollow, elongated member and insulation covering at least a portion of the outer surface of the elongated member, as taught by Willis in order to monitor moisture (Willis; abstract).






Conclusion

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a. AHONG et al. (Pub NO. US 2018/0333306 A1) discloses Impedance Sensor for Detecting Moisture.
b. Vander et al. (Pub NO. US 2018/0274384 A1) discloses Sensor and Housing for Fluid Monitoring.
c. WANG et al. (Pub NO. US 2017/0261357 A1) discloses Fluid Flow Tomography.
 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached Monday through Friday 8am to 5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Huy can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZANNATUL FERDOUS/Examiner, Art Unit 2867







/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858